DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by Gonzales (US 2004/0039430).
Regarding claim 1, Gonzales discloses a system for providing Anal Perineal Prostate Vaginal Pelvic Floor contrast therapy (fig.1; system 10) comprising ; said system comprising a human interface device (fig.3C; flexible bag 16), having a contoured portion (the edge portion of the flexible bag 16), an expandable thermal transfer member (fig.3C; flexible bag 16), fluid tubing (fig.1; a delivery tube or tubes 12), and a reservoir (fig.1; supply 15); where the human interface device contoured portion and expandable thermal transfer membrane are adapted for external contact with a therapy site on a therapy recipient (fig.3C, see also [0046]); where a heated or cooled a therapy fluid is pumped by a pump (fig.3; pump head 98) from the reservoir to the expandable thermal transfer membrane and back to the reservoir via the fluid tubing [0064]; where the therapy fluid exerts pressure to expand said expandable thermal transfer membrane ([0046], “The cooling head structure bag 16 is flexible and its shape is able to expand and conform to the shape of the rectal cavity when cooling fluid is delivered”); where the contoured portion and said expandable thermal transfer membrane is adapted to conform to the contours of a therapy site on the therapy recipient [0046]; where heat is exchanged between the therapy site and the therapy fluid via expandable thermal transfer member to produce variability in applied therapy for different therapy sites ([0046]-[0047]). Producing variability is applied therapy for different therapy site is being interpreted as the system being capable of applying different heat profiles to different therapy sites. The system of Gonzales is configured to selectively cool and warm of the target area (abstract). The system is also configured he circulating flow maintains the desired temperature of the head structure as it cools/warms the tissue [0044]. 
Note: few of the definition of contour: an outline especially of a curving or irregular figure; the general form or structure of something (according to Merriam-Webster dictionary).
Regarding claim 2, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is heated before being pumped through the expandable thermal transfer membrane of the human interface device ([0038], “The fluid can be made up of any fluid that is able to be cooled or warmed.”).
Regarding claim 3, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is cooled before being pumped through the membrane expandable thermal transfer of the human interface device [0046].
Regarding claim 4, Gonzales discloses the system according to claim 1 where the therapy fluid in the reservoir is alternately heated and cooled before being pumped through the expandable thermal transfer membrane of the human interface device ([0038], “The fluid can be made up of any fluid that is able to be cooled or warmed.”).
Regarding claim 7, Gonzales discloses the system according to claim 1 where the reservoir decouples from the fluid tubing by disconnecting a pair of self-sealing couplers located on the fluid tubing from bulkhead ports on a reservoir lid of the reservoir (fig. rubber or foam gasket seal 27).
Regarding claim 8, Gonzales discloses system according to claim 1 where the membrane expands as pressure within the expandable thermal transfer membrane increases; where the expandable thermal transfer membrane contracts as pressure within the expandable thermal transfer membrane decreases [0016].
Regarding claim 19, Gonzales discloses the system according to claim 1, further comprising pulsing a therapeutic fluid through the expandable thermal transfer membrane to produce variability in applied therapy for one or more therapy sites [0044]. Producing variability is applied therapy for different therapy site is being interpreted as the system being capable of applying different heat profiles to different therapy sites. The system of Gonzales is configured to selectively cool and warm of the target area (abstract). The system is also configured he circulating flow maintains the desired temperature of the head structure as it cools/warms the tissue [0044]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Schock (US 2011/0238143).
Regarding claim 5, Gonzales discloses the system according to claim 1. However, Gonzales does disclose where the reservoir is insulated to maintain the temperature of the therapy fluid.
Schock teaches a system for monitoring and altering the body temperature of the user. The system comprises reservoir 110 collects the heat transfer fluid 22 at the temperature induced by the heat exchanger 102 and stores it before the heat transfer fluid 22 is driven into the garment 12. The reservoir 110 may be insulated to facilitate maintaining or altering the temperature of the heat transfer fluid 22 (fig.1, see also [0044]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with insulated reservoir as taught by Schock for the purpose of maintaining or altering the temperature of the fluid. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Knott et al. (US 2012/0259394).
Regarding claim 6, Gonzales that a pump (pump 38). However, Gonzales does not disclose where a power supply powers the pump; where a power level of the power supply determines the flow rate of the therapy fluid and the pressure within the membrane.
Knott teaches a temperature control device for use in fluid-based hyper/hypothermia systems comprising the power supply unit is adapted to provide direct current power at a plurality of voltage levels corresponding to operating voltage levels of one or more of the heater, the cooler, the supply pump, the temperature sensor, and the temperature controller (claim 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with a power supply that can power the pump and a power level according to the supply pump as taught by Knott for the purpose of saving energy. 

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Zumbrunnen et al. (US 2017/0209304).
Regarding claim 9-10, Gonzales discloses the according to claim 1 where a remote-control device is operable to wirelessly control the human interface device remotely; where the remote-control device is adapted to provide a power level interface to an operator; where the remote-control device communicates a power level selection made on the human interface device through a signal sent from the remote- control device to a signal receiver located on the human interface device; where the power supply is operable to change the power level of the pump responsive to the signal sent from the remote-control device; and where the remote-control device is a smart device.
Zumbrunnen teaches a hypothermia system that can be fully implemented solely by the person using the invention [0015]. The system comprises a where a remote-control device(fig.1; mart mobile device 103) is operable to wirelessly control the human interface device remotely; where the remote-control device is adapted to provide a power level interface to an operator [0059]; where the remote-control device communicates a power level selection made on the human interface device through a signal sent from the remote- control device to a signal receiver located on the human interface device; where the power supply is operable to change the power level of the pump responsive to the signal sent from the remote-control device [0059]; and where the remote-control device is a smart device [0071]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with a remote controller that is configured to monitor the power level as taught by Zumbrunnen for the purpose of providing the user an access to control the treatment remotely. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 2004/0039430) in view of Diederich (US 2015/0202467).
Regarding claim 20, Gonzales discloses as claimed above. However, Gonzales does not teach further comprising focusing acoustical energy into the expandable thermal transfer membrane to provide an acoustic applied therapy for one or more therapy sites.
Diederich teaches Transurethral ultrasound treatment system and methods that provide targeted treatment zones outside urethra via an applicator with multiple sectors, a urethral cooling balloon, and bladder positioning balloon for directed application in muscle tissue (abstract). an ultrasound device configured to generate thermal therapy or acoustic means to affect targeted tissue remodeling or modification to target anatomy to treat stress urinary incontinence or other types of tissue remodeling from within the pelvic urethra [0014]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Gonzales with acoustic energy that is used with thermal therapy as taught by Diederich for the purpose reliefing stress with the thermal therapy. 


Response to Arguments

Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. The Applicant has argued “Gonzales requires the insertion of the head structure of the disclosed device to be adapted for insertion into a body cavity of a therapy patient, which is very different from the instant innovation as the innovation is specifically adapted to be placed upon the external surface of a therapy site. Additionally, Gonzales provides no disclosure for an expandable fluid membrane for the delivery of a heated or cooled fluid, or the combination of the expandable fluid membrane and a contoured human interface device to effect the delivery of the therapy fluid”. 
In response to applicant's argument that adapted for external contact with a therapy site on a therapy recipient, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, the device of Gonzales is capable of being used for external use. Furthermore, producing variability is applied therapy for different therapy site is being interpreted as the system being capable of applying different heat profiles to different therapy sites. The system of Gonzales is configured to selectively cool and warm of the target area (abstract). The system is also configured he circulating flow maintains the desired temperature of the head structure as it cools/warms the tissue [0044]. The claim languages do not provide any specific structure to allow expandable thermal transfer member to produce variability in applied therapy for different therapy sites other than heat being exchanged between the therapy site and the therapy fluid via the expandable member. The system of Gonzales comprises a flexible bag that is considered as "dry" embodiment of the invention, the bulb has a contact surface which is operable to transfer caloric energy or heat between the rectal mucosal membrane and the fluid. The fluid generally does not leave the bulb. The contact surface of the "dry" embodiment of the bulb has a large surface area which is able to contact a large amount of target area [0014]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794